DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2021/0353395).
Regarding claim 1, Kim discloses an oral medical assist device (see figures 2A-12B) adapted for covering an oral area of a patient (see figures 4A-C and 11), comprising: 
a mask body (shield/visor 102 and High Vacuum Evacuation device 104), being at least partially transparent (par 54 and 62 discloses the shield/visor being transparent) and defining an internal space (as seen in embodiment of figure 5A-D, discloses the HVE device having a cavity 510), comprising a suction connecting portion (first end 302, which according to par 63 connects to the nozzle 108 of a suction device) and an operation portion (second end 204 of the HVE as seen in the embodiment 2A-D which connects to the shield/visor 102), the suction connecting portion (302) and the operation portion (204/102) being configured to be opposite to each other (as seen in figure 5A), the operation portion (204/102) comprising at least one opening (par 50 discloses the second end being open as seen in figure 5A-B); 
wherein the suction connecting portion (302) is configured to connect to a medical suction device to absorb objects and gases in the internal space while the mask body covers the oral area of the patient (see figure 1 and par 63 discloses the first end 302 attaches to the nozzle 108 to prevent leakage of fluids and par 54 discloses the use of the device to prevent aerosolized particles released from a patient’s nose and mouth prior to it reaching the practitioner).
Regarding claim 3, Kim discloses the suction connecting portion (302) comprises a tube (second body end 508), and a diameter of the tube decreases gradually along an axial direction (see figure 5B).
Regarding claim 5, Kim discloses the mask body has a shape of an oblique cone (see 102/104 in figures 4A-C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Samuel et al (US 2021/0379309).
Regarding claim 2, Kim discloses the claimed invention as set forth above in claim 1, but fails to disclose the whole mask body is made of a transparent material and has a thickness that is not greater than 3.0 mm and not less than 0.1 mm. 
However, Samuel teaches a cover mask body (101) which has a thickness of not greater than 3.00 mm and not less than 0.1 mm (par 41) and that is entirely made of transparent material (par 41) for the purpose of enabling the medical personal to be able to see the patient during the procedure while also protecting the user (par 41). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kim to have the whole mask body is made of a transparent material and has a thickness that is not greater than 3.0 mm and not less than 0.1 mm as disclosed by Samuel for the purpose of enabling the medical personal to be able to see the patient’s mouth during the procedure while also protecting the medical personal and patient. 
Regarding claim 4, Kim discloses the claimed invention as set forth above in claim 1, and further discloses the at least one opening having an outer edge (as provided in figures 7A-D, rim 706) a portion of the outer edge extending towards the suction connecting portion (302, best seen in figure 7C), but fails to disclose the outer edge being streamlined. 
Samuel teaches an outer edge (cushion 103/base 106) which is streamlined (figures 1A-B disclose the base 106 being a waved configuration when extended). 
Therefore, it would be obvious to one of ordinary skill, it the art before the effective filing date of the claimed invention to modify Kim to have the outer edge be streamlined as disclosed by Samuel for the purpose of enabling placement against the mouth of the patient.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lisco et al (WO 2021/252994) in view of Samuel et al.
Regarding claim 6, Lisco discloses an oral medical assist device (infectious aerosol capture mask 100) adapted for covering an oral area of a patient (see figure 6B), comprising: 
a mask body (face tent 102) defining an internal space (see figure 2B), comprising a closed end (end 120 which is connected in adapter 106 which includes a one-way valve as disclosed in par 30 and a vital filter 116 as discussed in par 35 provides a closed end) and an open end (end having indentation 103) opposite to the closed end (see figures 5A/B); 
wherein an outer edge of the open end (indentation 103 which discloses in par 28 as being abutted to the nose of the patient as seen in figure 6B) of the mask body abuts against a face of the patient when the mask body covers the oral area (see figure 6B), so that droplets from the oral area will not be spread outside of the mask body (par 34 discloses the filter being used to catch expelled aerosol).
Lisco fails to disclose the mask body being at least partially transparent.
However, Samuel teaches the mask (101) being transparent (par 41) for the purpose of enabling the medical personal to be able to see the patient during the procedure while also protecting the user (par 41). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lisco to have the mask body be at least partially transparent as disclosed by Samuel for the purpose of enabling the medical personal to be able to see the patient during the procedure while also protecting the user.
 Regarding claim 7, Lisco discloses the claimed invention as set forth above in claim 1, but fails to disclose the whole mask body is made of a transparent material and has a thickness that is not less than 0.1 mm. 
However, Samuel teaches a cover mask body (101) which has a thickness of not less than 0.1 mm (par 41) and that is entirely made of transparent material (par 41) for the purpose of enabling the medical personal to be able to see the patient during the procedure while also protecting the user (par 41). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Lisco to have the whole mask body is made of a transparent material and has a thickness that is not less than 0.1 mm as disclosed by Samuel for the purpose of enabling the medical personal to be able to see the patient’s mouth during the procedure while also protecting the medical personal and patient. 
Regarding claim 8, Lisco discloses the mask body has a shape of an oblique cone (par 28 discloses an asymmetrical truncated cone).
Regarding claim 9, Lisco discloses the open end may comprise at least two openings (connection point 105 and the larger opening into the cavity). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772